EXHIBIT 10.9

 

TERRA ENERGY & RESOURCE TECHNOLOGIES, INC.

99 Park Avenue, 16th Floor

New York, New York 10016

 

December 19, 2007

 

Law Offices of Dan Brecher

99 Park Avenue

New York, NY 10016

Attn: Dan Brecher

 

 

Re:

Waiver of Legal Fees

 

 

Dear Dan:

 

This letter is intended to confirm our agreement with Law Offices of Dan Brecher
(the “Firm”) regarding the waiver of certain legal fees. As you have been
informed by us, Terra Energy & Resource Technologies, Inc. (the “Company”),
expects to enter into a Securities Purchase Agreement with a third party,
Esterna Ltd, which is anticipated to close in December 2007 (the “Purchase
Agreement”). As a material inducement to Esterna to enter into the Purchase
Agreement and for other good and valuable consideration the receipt of which is
hereby acknowledged, the Company and its subsidiaries and related entities
(collectively, with the Company, the “Affiliated Entities”) wish to confirm with
the Firm that the Firm on behalf of itself, its owners, members,
successors-in-interests, trustees, administrators, estate, agents and assigns
has agreed to and hereby does waive all of the unpaid legal fees that the Firm
is entitled to receive from any Affiliated Entity as shown in the Firm’s invoice
dated November 28, 2007, which totals $477,953.46 (“Unpaid Legal Fees”). In
addition, the Firm, on behalf of itself, its owners, directors, members,
successors-in-interests, trustees, administrators, estate, agents and assigns
releases and forever discharges the Affiliated Entities and their respective
shareholders, officers, directors, estates, affiliates, assigns,
successors-in-interest, agents, advisors and employees (collectively, the
“Released Parties”), from any and all actions, causes of action and claims
whatsoever, known or unknown, suspected or unsuspected, you have ever had, now
have, or shall have against any of the Released Parties from the beginning of
time for obligations and payments due in connection with the Unpaid Legal Fees.
The Affiliated Entities and the Firm also acknowledge and agree that $6,249.93
in unpaid expenses and disbursements listed on Firm invoices to the Affiliated
Entities during the past year are deferred, but not waived.

 

The terms hereof, our understanding and your waiver, are subject to the closing
of the transaction contemplated by the Purchase Agreement, and we confirm that
such waiver is made pursuant to and in reliance upon the acknowledgement by the
Company herein that all such legal fees and expenses billed at any time to the
Company by the Firm are and were proper, appropriate and are and were for
services specifically requested by the Company which were properly rendered, and
benefited the Company. This agreement shall be enforced, governed by



 

1

 


--------------------------------------------------------------------------------



 

and construed in accordance with the laws of the State of New York, and enforced
in the courts located in the New York County in the State of New York.

 

Sincerely,

 

Terra Energy & Resource Technologies, Inc.

(on behalf of itself and the Affiliated Entities)

 

 

By: /s/ Dmitry Vilbaum

 

Name:

Dmitry Vilbaum

 

Title:

Chief Executive Officer and Director

 

Agreed to and confirmed:

 

Law Offices of Dan Brecher

 

By: /s/ Dan Brecher

 

Name:

Dan Brecher

Its:

Proprietor

 

 

 

2

 

 

 